Name: Commission Regulation (EEC) No 2017/88 of 7 July 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 177/29 8 . 7. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2017/88 of 7 July 1988 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calcu ­ lated on the basis of an abatement of 4,502 ECU per 100 kilograms for colza and rape seed and on the basis of an abatement of 5,835 ECU per 100 kilograms for sunflower seed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1098/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1604/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the Council has not, to date, adopted the prices for the 1988/89 marketing year, which commences on 1 July 1988 ; whereas, by virtue of the powers conferred on it by the Treaty, the Commission must adopt the measures essential to ensure that the common agricultural policy continues to operate in the colza and rape seed sector and in particular to ensure that the aid continues to be granted ; Whereas, in order to determine the amount of the aid, account should be taken among the calculation factors, of the latest Commission proposals to the Council on prices and related measures ; Whereas the amount of the subsidy referred to .in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 Q, as last amended by Regulation (EEC) No 1986/88 (8) ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 ( ») for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of aid for colza, rape and sunflower seed shall be confirmed or replaced with effect from 8 July 1988 to take account, where applicable , of the consequences of the application of the maximum guaran ­ teed quantities system and of the prices and related measures for the 1988/89 marketing year. Article 2 This Regulation shall enter into force on 8 July 1988 . (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 110, 29 . 4. 1988 , p. 10 . 3 OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 143, 10 . 6 . 1988, p. 10 . Is) OJ No L 167, 25 . 7. 1972, p. 9 . ( «) OJ No L 176, 1 . 7. 1987, p. 30 . O OT No L 378 , 31 . 12. 1987, p. 27 . (9) OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53, 1 . 3 . 1986, p . 47 . ('&lt;) OJ No L 183, 3 . 7 . 1987, p. 18 .(8) OJ No L 174, 6 . 7 . 1988 , p. 41 . No L 177/30 Official Journal of the European Communities 8 . 7 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) l Current 1st period 2nd period 3rd period 4th period 5th period I 7 (') 8 (') 9 (') ioo 11 (1) 12 (') 1 . Gross aids (ECU) : I I  Spain 0,580 0,580 0,580 0,580 0,580 0,580  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 7,256 7,197 7,197 6,778 5,800 6,118 2. Final aids : I l (a) Seed harvested and processed in : \ I  Federal Republic of Germany \ I IIII (DM) 17,74 17,60 17,60 16,62 14,34 15,48  Netherlands (Fl) 19,48 19,33 19,33 18,22 15,65 16,86  BLEU (Bfrs/Lfrs) 342,08 339,23 339,23 319,00 271,71 286,99   France (FF) 42,88 42,42 42,42 39,13 31,33 33,68  Denmark (Dkr) 58,23 57,71 57,71 53,97 45,18 46,96  Ireland ( £ Irl) 4,747 4,696 4,696 4,329 3,461 3,726  United Kingdom ( £) 1,951 1,907 1,907 1,585 0,822 0,916  Italy (Lit) 7716 7 614 7 542 6 656 4918 4 906  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 (b) Seed harvested in Spain and IIIlIIII|1 processed : \ IlIIII  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 89,44  in another Member State (Pta) 1 168,15 1 159,04 1 151,23 1 071,99 920,07 924,12 (c) Seed harvested in Portugal and \ IlIIII processed : \ Il  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 1 454,37 1 443,12 1 422,94 1 317,39 1 122,99 1 100,26 (') Subject to the reduction resulting from the maximum guaranteed quantities system^ and the prices and related measures for the 1988/89 marketing year. No L 177/31 8 . 7. 88 Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) - Current 7 (') 1st period 8 0) 2nd period 9 (') 3rd period 10 o 4th period 11 (1) 5th period 12 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3.Q80 2,500 9,756 3,080 2,500 9,697 3,080 2,500 9,697 3,080 2,500 9,278 3,080 2,500 8,300 3,080 2,500 8,618 2. Final aids : \ (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  Ignited Kingdom ( £) ''  Italy (Lit)  Greece (Dr) 23,64 26,10 462,25 61,57 80,12 6,826 3,591 11709 320,85 23,50 25,95 459,40 61,11 79,59 6,774 3,547 11 607 320,85 " 23,50 25,95 459,40 61,11 79,59 6,774 3,547 11 534 320,85 22,53 24.84 439,17 57,82 75.85 6,408 3,225 10 648 320,85 20,24 22,26 391,87 50,02 67,06 5,540 2,463 8 910 320,85 21,39 23,48 407,16 52,37 68,85 5,804 2,556 8 898 320,85 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 474,98 1 553,68 474,98 1 544,57 474,98 1 536,76 474,98 1 457,52 474,98 1 305,60 474,98 1 309,65 (c) Seed harvested in . Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 429,31 1 883,68 429,31 1 872,43 429,31 1 852,26 429,31 1 746,70 429,31 1 552,30 429,31 1 529,57 (') Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. Official Journal of the European Communities 8 . 7. 88No L 177/32 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 7 1st period 8 (') 2nd period 9 (') 3rd period 10 0 4th period 11 (1) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,440 0,000 17,707 5,170 0,000 14,240 5,170 0,000 14,162 5,170 0,000 14,084 5,170 0,000 14,384 2. Final aids : \ l (a) Seed harvested and processed in (2) : \ l  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 44,55 48,58 843,54 119,52 149,04 ' 13,268 8,441 23 900 278,26 34,31 38,92 676,87 93,55 118,66 10,379 6,151 18 339 0,00 34,16 38,71 673,10 92,37 117,96 10,305 6,093 17 914 0,00 34,19 38,74 667,94 90,71 117,26 10,166 6,034 17 403 0,00 34,90 39,54 682,33 92,92 119,88 10,412 6,224 17 871 0,00 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 530,49 1 498,24 797,28 1 230,37 797,28 1 215,51 797,28 1 174,97 797,28 1 221,15 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 3 526,28 3 424,21 0,00 2 877,34 2 794,06 0,00 2 854,29 2 771,67 0,00 2 803,04 2 721,91 0,00 2 854,44 2 771,82 3. Compensatory aids :  in Spain (Pta) 1 422,83 1 152,95 1 138,09 1 095,54 1 141,72 4. Special aid :  in Portugal (Esc) 3 424,21 2 794,06 2 771,67 2 721,91 2 771,82 (') Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Current 1st period 2nd period 3rd period 4th period 5th period 7 8 9 10 11 12 DM 2,075720 2,072160 2,068640 2,065170 2,065170 2,054340 Fl 2,340040 2,335580 2,331910 2,328600 2,328600 2,317980 Bfrs/Lfrs 43,449500 43,443500 43,432000 43,420200 43,420200 43,384500 FF 6,993120 6,999360 7,005680 7,011420 7,011420 7,028800 Dkr 7,878950 7,891960 7,902420 7,912300 7,912300 7,946380 £Irl 0,773017 0,773382 0,773928 0,774497 0,774497 0,776485 £ 0,668117 0,669540 0,670676 0,671794 0,671794 0,675459 Lit 1 540,43 1 545,21 1 550,45 1 555,55 1 555,55 1 571,22 Dr 165,93800 167,13700 168,25900 169,59000 169,59000 174,63100 Esc 169,54800 170,27200 171,06100 171,88700 171,88700 174,29900 Pta 138,30300 138,78600 139,22600 139,64900 139,64900 140,91100